DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see page 10, filed on 10/22/2021, with respect to claims 1, 10 and 15 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “An input sensing unit comprising: a first sensing electrode extending in a first direction; a second sensing electrode extending in a second direction crossing the first direction and insulated from the first sensing electrode; a first sensing line connected to one end of the first sensing electrode; a second sensing line connected to the other end of the first sensing electrode; a third sensing line connected to one end of the second sensing electrode; a first bridge pattern connecting the first sensing line and the second sensing line; a second bridge pattern substantially parallel to the first bridge pattern in the second direction; and a pad connected to the second bridge pattern, wherein the first bridge pattern extends in the first direction and overlaps the first sensing electrode in the first direction, and the pad is disposed closer to the second bridge pattern than the first bridge pattern” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claims 10 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628